COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Joshua Jacob Patterson v. The State of Texas

Appellate case number:    01-15-00167-CR

Trial court case number: 11-DCR-058778

Trial court:              240th District Court of Fort Bend County

        The en banc court having voted unanimously against reconsideration, Joshua Jacob
Patterson’s motion for en banc reconsideration is denied.

Justice’s signature: /s/ Rebeca Huddle
                     Acting for the Court

En Banc Court consists of: Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland,
Massengale, Brown, Huddle, and Lloyd.

Date: September 13, 2016